Exhibit 10.11
 
AMENDMENT No. 1
TO
CHANGE IN CONTROL
AGREEMENT
 
THIS AMENDMENT No. 1 to CHANGE IN CONTROL AGREEMENT (this “Amendment”) is made
and entered into as of this 22nd day of December, 2011 by and between MSC
INDUSTRIAL DIRECT CO., INC., a New York corporation (the “Corporation”), and
Christopher Davanzo (the “Associate”).  Capitalized terms not otherwise defined
herein shall have the respective meanings assigned to such terms in the
Agreement (as hereinafter defined).
 
WITNESSETH:
 
WHEREAS, the Corporation and the Associate are parties to a Change in Control
Agreement, dated as of November 11, 2011 (the “Agreement”) and wish to amend the
Agreement as provided in this Amendment.
 
NOW, THEREFORE, the parties hereto hereby agree as follows:
 
1.   Article SECOND of the Agreement is deleted in its entirety and replaced
with the following:
 
 
 

--------------------------------------------------------------------------------

 
 
SECOND: Payment Adjustment.  Payments under Article FIRST A. shall be made
without regard to whether the deductibility of such payments (or any other
payments or benefits to or for the benefit of Associate) would be limited or
precluded by Section 280G of the Code and without regard to whether such
payments (or any other payments or benefits) would subject Associate to the
federal excise tax levied on certain “excess parachute payments” under
Section 4999 of the Code; provided, that if the total of all payments to or for
the benefit of Associate, after reduction for all federal, state and local taxes
(including the excise tax under Section 4999 of the Code) with respect to such
payments (“Associate’s total after-tax payments”), would be increased by the
limitation or elimination of any payment under Article FIRST A., or by an
adjustment to the vesting of any equity-based awards that would otherwise vest
on an accelerated basis in connection with the Change in Control (and the
termination of employment), amounts payable under Article FIRST A. shall be
reduced and the vesting of equity-based awards shall be adjusted to the extent,
and only to the extent, necessary to maximize Associate’s total after-tax
payments.  Any reduction in payments or adjustment of vesting required by the
preceding sentence shall be applied, first, against any benefits payable under
Article FIRST A., and then against the vesting of any equity-based awards, if
any, that would otherwise have vested in connection with the Change in Control
(and the termination of employment).  The determination as to whether
Associate’s payments and benefits include “excess parachute payments” and, if
so, the amount and ordering of any reductions in payment required by the
provisions of this Article SECOND shall be made at the Corporation’s expense by
Ernst & Young LLP or by such other certified public accounting firm as the
Compensation Committee of the Board of Directors of the Corporation may
designate prior to a Change in Control (the “accounting firm”).  In the event of
any underpayment or overpayment hereunder, as determined by the accounting firm,
the amount of such underpayment or overpayment shall forthwith and in all events
within thirty (30) days of such determination be paid to Associate or refunded
to the Corporation, as the case may be, with interest at the applicable Federal
rate provided for in Section 7872(f)(2) of the Code.
 
2. Except as expressly provided in this Amendment, the Agreement shall remain in
full force and effect.
 
3. This Amendment shall be binding upon and inure to the benefit of the parties
hereto, and their respective heirs, administrators, executors, personal
representatives, successors and assigns.
 
4. This Amendment shall be governed by and construed and enforced in accordance
with the laws of the State of New York.
 
[signature page to follow]
 
 
2

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Amendment as of the day and
year first above written.
 

 
MSC INDUSTRIAL DIRECT CO., INC.
     
By:
 /s/  David Sandler
 
Name: David Sandler
 
Title:   Chief Executive Officer
       
/s/  Christopher Davanzo
   
Christopher Davanzo




 
3

--------------------------------------------------------------------------------

 
